Name: Fourteenth Commission Directive 76/546/EEC of 8 June 1976 amending the Annexes to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-06-22

 Avis juridique important|31976L0546Fourteenth Commission Directive 76/546/EEC of 8 June 1976 amending the Annexes to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs Official Journal L 160 , 22/06/1976 P. 0011 - 0012 Greek special edition: Chapter 03 Volume 15 P. 0123 ++++ ( 1 ) OJ N L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ N L 4 , 9 . 1 . 1976 , P . 21 . FOURTEENTH COMMISSION DIRECTIVE OF 8 JUNE 1976 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 76/546/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE THIRTEENTH COMMISSION DIRECTIVE 76/13/EEC OF 15 DECEMBER 1975 ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THIS DIRECTIVE PROVIDES FOR THE CONTENT OF THE ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF THE COCCIDIOSTAT METICLORPINDOL FOR RABBITS , WHICH HAS HITHERTO BEEN INCLUDED IN ANNEX II , HAS BEEN WIDELY TESTED IN THE COMMUNITY ; WHEREAS IT SHOULD THEREFORE BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT COMMUNITY LEVEL ; WHEREAS THE USE OF THE COCCIDIOSTAT HALOFUGINONE FOR CHICKENS AND THAT OF THE HISTOMONOSTAT IPRONIDAZOLE FOR TURKEYS HAVE BEEN SUCCESSFULLY TESTED IN CERTAIN MEMBER STATES ; WHEREAS THEY SHOULD AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT LEAST AT NATIONAL LEVEL UNTIL THEY ARE PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE CONDITIONS LAID DOWN IN ANNEX I FOR THE USE OF COPPER FOR SWINE MAY NEED TO BE AMENDED IN ACCORDANCE WITH THE RESULTS OF RESEARCH CARRIED OUT IN CERTAIN MEMBER STATES ; WHEREAS THESE NEW CONDITIONS OF USE SHOULD BE INCLUDED IN ANNEX II TO PERMIT MORE WIDESPREAD TESTING ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ARE HEREBY AMENDED IN ACCORDANCE WITH THE FOLLOWING ARTICLES . ARTICLE 2 IN ANNEX I , PART D " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " THE ITEM E 755 " METICLORPINDOL " SHALL BE SUPPLEMENTED AS FOLLOWS : * * * * * MINIMUM * MAXIMUM * * CHEMICAL * * * CONTENT * CONTENT N EEC * ADDITIVES * FORMULA , * SPECIES OF ANIMAL * MAXIMUM AGE * * OTHER PROVISIONS * * DESCRIPTION * * * PPM OF COMPLETE * * * * * FEEDINGSTUFFS * * * RABBITS * * 125 * 200 * USE PROHIBITED AT LEAST FIVE * * * * * * * DAYS BEFORE SLAUGHTER ARTICLE 3 ANNEX II SHALL BE AMENDED AS FOLLOWS : 1 . PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " SHALL BE AMENDED AS FOLLOWS : 1.1 . ITEM 5 " METICLORPINDOL " SHALL BE DELETED . 1.2 . THE ITEMS SET OUT BELOW SHALL BE ADDED : * * * * * MINIMUM * MAXIMUM * * * * * CONTENT * CONTENT N * ADDITIVES * CHEMICAL FORMULA , * SPECIES * MAXIMUM * * OTHER PROVISIONS * PERIOD OF * * DESCRIPTION * OF * AGE * * * AUTHORIZATION * * * ANIMAL * * PPM OF COMPLETE * * * * * FEEDINGSTUFFS 22 * HALO - * DL-TRANS-7-BROMO-6 - * CHICKENS * * 2 * 3 * USE PROHIBITED AT * 31 * FUGI - * CHLORO-3-(3-(3-HYDRO - * FOR * * * * LEAST FIVE DAYS BEFORE * DECEMBER * NONE * XY-2-PIPERIDYL ) ACETO - * FATTENING * * * * SLAUGHTER * 1977 * * NYL)-4(3H)-QUINAZOLI - * * NONE HYDROBROMIDE 23 * I * 1-METHYL-2-ISO - * TURKEYS * * 50 * 85 * USE PROHIBITED AT * 31 * PRONI - * PROPYL-5-NITROI - * * * * * LEAST FIVE DAYS BEFORE * DECEMBER * DAZIOLE * MIDAZOLE * * * * * SLAUGHTER * 1977 2 . PART D A ) " TRACE ELEMENTS " SHALL BE EXTENDED AS FOLLOWS : * * * * * MINIMUM * MAXIMUM * * * * * CONTENT * CONTENT N * ADDITIVES * CHEMICAL FORMULA , * SPECIES * MAXIMUM * * OTHER PROVISIONS * PERIOD OF * * DESCRIPTION * OF * AGE * * * AUTHORIZATION * * * ANIMAL * * PPM OF COMPLETE * * * * * FEEDINGSTUFFS 3 * COP - * CU * * * * * * 31 * PER * * SWINE * * > 125 * 200 * * DECEMBER * * * * * * * * 1977 ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 OCTOBER 1976 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 8 JUNE 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION